DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I (Fig. 1) namely claims 1-8 in the reply filed on 06/15/2021 is acknowledge. 

Claim Objections

Claim 1 is objected to because of the following informalities:  Claim 1 which states “an RF output signal” in lines 4-5, should correctly be ---a RF output signal---.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 8207798 B1, of record) in view of Dishop (US 20100156537 A1, of record).
Regarding claim 1, Wright (Figs. 1, 2) teaches an amplifier circuit comprising an amplifier 104 being connected to a load line (see a line from RF out of amplifier 104 to terminal 112) wherein switchable capacitances (capacitors 236,240 and 244 and each capacitor being connected to a switch, see switches 224, 228 and 232 for instance) except for the amplifier that includes transformer.
Dishop (Fig. 2-3) teaches a circuit comprising a push-pull amplifier being connected between transformers (see T1, T4 of Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the invention to have implemented the amplifier circuit of Wright with the teaching of Dishop because in any practical implementation of Wright a 
Accordingly, as an obvious consequence above, the combination further teaches a push-pull power amplifier system (see 21, Fig. 2) having a variable load-line impedance comprising: a power amplifier (see Q1/Q2) having an input to receive a radio frequency (RF) input signal and an output, the power amplifier configured to amplify the RF input signal and provide at the output a RF output signal that is an amplified version of the RF input signal; an output transformer  (T4, Fig. 2) coupled to the output of the power amplifier and configured to provide the RF output signal on the load-line (as discussed above)  coupled to the output of the power amplifier; a switchable shunt capacitance (e.g. switch 224) switchably connected between the load-line and a reference potential (ground); and a switch (see switch 224) configured to selectively connect the switchable shunt capacitance to the reference potential and disconnect the switchable shunt capacitance from the reference potential to vary an impedance of the load-line.
Regarding claim 2, wherein the impedance of the load-line is varied to tune a power level of the RF output signal (as can be seen from Fig. 2 of Wright capacitor 236 being connected to switch 224).
Regarding claim 3, wherein the switchable shunt capacitance includes a single fixed-value capacitor (see capacitor 236 where single capacitor which considered as intended use).
Regarding claim 4, wherein the switchable shunt capacitance includes a variable capacitor (the applicant uses fix capacitor and variable capacitor interchangeably, which considered as intended use).
Regarding claim 5, wherein the switchable shunt capacitance includes a plurality of capacitors (see capacitors as shown in the Fig. 2 of Wright) configured to be selectively connected together in series and/or parallel to provide a selected capacitance value.
Regarding claim 6, further comprising an input transformer (T1, Fig. 2 of Dishop) coupled to the input of the power amplifier.
Regarding claim 7, wherein the input transformer (T1) is configured to receive the RF input signal, to split the RF input signal into a pair of balanced RF input signals, and to provide the pair of balanced RF input signals to the power amplifier; and wherein the output transformer is configured to receive a pair of balanced RF output signals from the power amplifier, and to recombine the pair of balanced RF output signals to provide the RF output signal on the load-line (transformers T1, T4 and load line, see detail Fig. 2 of Dishop).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (hereinafter, Anderson) (US 20160149543 A1, of record) in view of the combination (Wright and Dishop).
Regarding claim 8, Anderson (Fig. 10) teaches an amplifier circuit having amplifiers PA1–PA4 being connected between amplifier 262 and combiner 272 except for the limitations as discussed above in claims 1 & 6 as taught by the combination (Wright and Anderson).

Accordingly, as an obvious consequence above, further teaches an input amplifier (262, Fig. 10 of Anderson) coupled to an input of the input transformer such that the input transformer is connected between the input amplifier and the power amplifier.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843